Citation Nr: 0029846	
Decision Date: 11/14/00    Archive Date: 11/16/00	

DOCKET NO.  99-14 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a grant for automobile and adaptive equipment 
or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1975 to June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  


REMAND

A December 1997 RO decision found that the veteran was not 
eligible for Chapter 35 Dependent's Educational Assistance 
Benefits on the basis that the veteran did not have a total 
service-connected disability, permanent in nature.  The 
record indicates that he has been rated as individually 
unemployable due to service-connected disability since May 2, 
1996.  Although the December 1997 notification to the 
veteran, regarding the rating decision of that month, does 
not specifically inform the veteran that permanency of his 
total disability had been denied, the veteran was provided a 
copy of that rating decision.  In September 1998, within one 
year of the December 1997 rating decision denying permanency 
of the veteran's service-connected disabilities, the veteran 
submitted a letter indicating disagreement with the 
conclusion that he was not permanently and totally disabled 
due to service-connected disabilities.  Where there is a 
notice of disagreement, a remand, not referral, is required 
by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The veteran filed his application for automobile or other 
conveyance and adaptive equipment in March 1998.  While he 
was afforded a VA examination in August 1997, in his notice 
of disagreement, submitted in September 1998, he indicated 
that he had frequent trips to a VA emergency room and was 
having increasing muscular weakness in his back as well as 
his legs and hips.  Treatment records regarding these VA 
emergency room visits have not been obtained.  The Board also 
observes, that during a June 1996 VA examination, the veteran 
reported that he was unable to drive a manual shift due to 
leg cramps and weakness.  

In order to establish basic entitlement to financial 
assistance in purchasing an automobile or other conveyance, 
it must be demonstrated that the veteran's service-connected 
disability includes the loss or permanent loss of use of one 
or both feet, the loss or permanent loss of use of one or 
both hands, or permanent impairment of vision of both eyes to 
the required specific degree.  38 U.S.C.A. § 3902 (West 
1991); 38 C.F.R. § 3.808(b) (2000).  For adaptive equipment 
eligibility only, ankylosis of one or both knees or one or 
both hips must be demonstrated.  Id.  

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the foot, whether 
the acts of balance and propulsion, etc., for 
the following:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and dates of treatment for all 
health care, both VA and private, that he 
has received for his left knee and low 
back disabilities in recent years.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
all identified treatment records, that 
are not currently of record.  

2.  Then, the RO should arrange for a VA 
examination to determine the nature and 
extent of the veteran's service-connected 
herniated nucleus pulposus and internal 
derangement of the left knee with 
postoperative medial meniscectomy with 
chondromalacia of the patella.  All 
indicated studies should be performed and 
all findings reported in detail.  The 
claims file must be made available to the 
examiner for review.  The examiner should 
identify all symptoms that are related to 
the veteran's service connected low back 
and left knee disabilities.  The examiner 
is requested to offer an opinion as to 
whether the symptoms result in the 
permanent loss of use of either of the 
veteran's feet or ankylosis of one or 
both knees or one or both hips.  With 
respect to loss of use of a foot the 
examiner should indicate whether no 
effective function remains other than 
that which would be equally well served 
by an amputation stump at the site of 
election below the knee with use of a 
suitable prosthetic appliance.  This 
determination will be made on the basis 
of actual remaining function such as 
balance and propulsion, etc.  A complete 
rationale should be provided for any 
opinion offered.  

3.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to a finding of permanency of 
the veteran's service-connected 
disabilities.  All appropriate appellate 
procedures should then be followed.  

4.  After the development requested has 
been completed, the RO should 
readjudicate the issue of entitlement to 
a grant for an automobile and adaptive 
equipment or adaptive equipment only.  

5.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


